13-2105
         Singh v. Holder
                                                                                       BIA
                                                                                 Abrams, IJ
                                                                               A093 394 054
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 17th day of December, two thousand fourteen.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                ROBERT D. SACK,
 9                DENNY CHIN,
10                     Circuit Judges.
11       _____________________________________
12
13       HARJIT SINGH,
14                Petitioner,
15
16                         v.                                   13-2105
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Joshua Bardavid, New York, New York.
24
25       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
26                                     General; Nancy E. Friedman, Senior
27                                     Litigation Counsel; Brooke M.
28                                     Maurer, Trial Attorney, Office of
29                                     Immigration Litigation, United
30                                     States Department of Justice,
31                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Harjit Singh, a native and citizen of India, seeks

 6   review of a May 15, 2013, decision of the BIA affirming an

 7   Immigration Judge’s (“IJ”) April 9, 2012, decision,

 8   pretermitting his asylum application and denying his

 9   application for withholding of removal and relief under the

10   Convention Against Torture (“CAT”).    In re Harjit Singh, No.

11   A093 394 054 (B.I.A. May 15, 2013), aff’g No. A093 394 054

12   (Immig. Ct. N.Y. City Apr. 9, 2012).     We assume the parties’

13   familiarity with the underlying facts and procedural history

14   in this case.

15       Under the circumstances of this case, we have reviewed

16   the IJ’s decision as supplemented by the BIA.     See Yan Chen

17   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).     The

18   applicable standards of review are well established.     See 8

19   U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510,

20   513 (2d Cir. 2009).   Because Singh does not challenge the

21   pretermission of his asylum application, we address only

22   withholding of removal and CAT relief.

23

                                   2
 1       For applications such as Singh’s, governed by the REAL

 2   ID Act of 2005, the agency may, “[c]onsidering the totality

 3   of the circumstances,” base a credibility finding on the

 4   applicant’s “demeanor, candor, or responsiveness,” the

 5   plausibility of his account, and inconsistencies in his

 6   statements, “without regard to whether” they go “to the

 7   heart of the applicant’s claim.”   8 U.S.C.

 8   § 1158(b)(1)(B)(iii); see Xiu Xia Lin v. Mukasey, 534 F.3d
9   162, 167 (2d Cir. 2008) (per curiam).   “We defer therefore

10   to an IJ’s credibility determination unless, from the

11   totality of the circumstances, it is plain that no

12   reasonable fact-finder could make such an adverse

13   credibility ruling.”   Xiu Xia Lin, 534 F.3d at 167.

14   Here, the IJ reasonably based the adverse credibility

15   determination on Singh’s admission that he lied at his 2008

16   hearing about how he traveled between Toronto and Vancouver

17   prior to arriving in the United States, and related

18   inconsistencies regarding his residence and travels in

19   Canada.

20       Initially, Singh testified that he flew to Vancouver,

21   but later admitted that he drove, completely repudiating

22   extensive testimony at his first hearing.     He also provided


                                   3
 1   conflicting stories about who he lived with in Toronto and

 2   for how long.    Singh’s excuse, that he was told to lie,

 3   fails to describe the circumstances leading to the false

 4   testimony and therefore does not compel the conclusion that

 5   the IJ did not consider the excuse.    See Xiao Ji Chen v.

 6   U.S. Dep’t of Justice, 471 F.3d 315, 338 n.17 (2d Cir. 2006)

 7   (explaining that the agency need not “expressly parse or

 8   refute on the record each and every one of [an applicant’s]

 9   purported explanations for testimonial inconsistencies or

10   evidentiary gaps”); see also Majidi v. Gonzales, 430 F.3d
11   77, 80-81 (2d Cir. 2005) (holding that an IJ is not required

12   to credit any plausible explanation, but only one a “fact-

13   finder would be compelled to credit” (internal quotation

14   marks and citation omitted)).

15        Although the IJ did not explicitly consider Singh’s

16   testimony regarding his past persecution, he did not err in

17   relying primarily on Singh’s admittedly false testimony

18   about his life after fleeing India to deny the entire

19   application.    Under the doctrine of falsus in uno, falsus in

20   omnibus, “a single instance of false testimony may (if

21   attributable to the petitioner) infect the balance of the

22   alien’s uncorroborated or unauthenticated evidence.”     Siewe


                                     4
 1   v. Gonzales, 480 F.3d 160, 170 (2d Cir. 2007).      However, the

 2   doctrine “does not excuse assessment of evidence that is

 3   independently corroborated,” and an adverse credibility

 4   determination based on false evidence relating to an

 5   ancillary matter must be otherwise supported by the totality

 6   of the circumstances.     Id.   Here, the IJ reasonably gave

 7   minimal weight to the only corroborating evidence Singh

 8   submitted, affidavits from his wife and a neighbor, because

 9   the authors were unavailable for cross-examination.      See

10   Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d

11   Cir. 2006) (the weight accorded to documentary evidence lies

12   largely within agency’s discretion); see also Matter of H-L-

13   H- & Z-Y-Z-, 25 I. & N. Dec. 209, 215 (B.I.A. 2010) (giving

14   diminished evidentiary weight to letters from “relatives and

15   friends,” because they were from interested witnesses not

16   subject to cross-examination), rev’d on other grounds by Hui

17   Lin Huang v. Holder, 677 F.3d 130 (2d Cir. 2012).

18   Accordingly, Singh’s false testimony infected the balance of

19   his claim because the incidents of alleged persecution were

20   not sufficiently corroborated with evidence independent of

21   the credibility issues.     Taking the false statement, the

22   additional unexplained inconsistencies, and the failure to

23   corroborate the past persecution claim, together, the
                                      5
 1   totality of the circumstances supports the IJ’s adverse

 2   credibility determination.    See 8 U.S.C.

 3   §§ 1158(b)(1)(B)(iii), 1231(b)(3)(C); Xiu Xia Lin, 534 F.3d
4   at 167.

 5       The adverse credibility determination in this case

 6   necessarily precludes success on Singh’s claims for both

 7   withholding of removal and CAT relief, because the only

 8   evidence of a threat to Singh’s life or freedom, or

 9   likelihood of torture, depended upon his credibility.     Paul

10   v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

11       For the foregoing reasons, the petition for review is

12   DENIED.   As we have completed our review, any stay of

13   removal that the Court previously granted in this petition

14   is VACATED, and any pending motion for a stay of removal in

15   this petition is DISMISSED as moot.    Any pending request for

16   oral argument in this petition is DENIED in accordance with

17   Federal Rule of Appellate Procedure 34(a)(2), and Second

18   Circuit Local Rule 34.1(b).

19                                 FOR THE COURT:
20                                 Catherine O’Hagan Wolfe, Clerk
21
22




                                    6